             Case 19-60025-lkg       Doc 22                 Filed 03/05/19                               Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                  )                 In Proceedings
                                                        )                 Under Chapter 7
         SOUTHEASTERN ILLINOIS                          )
         COUNSELING CENTERS, INC.,                      )
                                                        )                 BK                19-60025
                        Debtor.                         )

                                              ORDER

         This cause having come before the Court on the Trustee’s Application to Employ

and the Court being fully advised, hereby GRANTS the Application. The Trustee is

authorized to employ George B. Kruse as accountant for the Trustee and the estate with

compensation to be paid in such amounts as may be allowed by the Court upon proper

application or applications therefore pursuant to 11 U.S.C. § 330.

         Counsel for the moving party shall serve a copy of this order by mail to all

interested parties who were not served electronically.



ENTERED: March 5, 2019
                                                          /s/ Laura K. Grandy
                                       _____________________________________________________________________________________________________________


                                        UNITED STATES BANKRUPTCY JUDGE
